EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form10-K for the fiscal year ended December 31, 2016 of YuMe, Inc. (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Paul Porrini, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ PAULPORRINI Paul Porrini Chief Executive Officer (Principal Executive Officer) Date: March 10, 2017 This certification accompanies the Form10-K to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of YuMe, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-K), irrespective of any general incorporation language contained in such filing.
